15-766
     Ye v. Lynch
                                                                                       BIA
                                                                                 Zagzoug, IJ
                                                                               A200 931 588
                        UNITED STATES COURT OF APPEALS
                            FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   26th day of October, two thousand sixteen.
 5
 6   PRESENT:
 7            JOSÉ A. CABRANES,
 8            DENNY CHIN,
 9            CHRISTOPHER F. DRONEY,
10                 Circuit Judges.
11   _____________________________________
12
13   SONG YE,
14                 Petitioner,
15
16                 v.                                                15-766
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Michael Brown, New York, New York.
24
25   FOR RESPONDENT:                     Benjamin Mizer, Principal Deputy
26                                       Assistant Attorney General; Douglas
27                                       E. Ginsburg, Assistant Director;
28                                       John M. McAdams, Jr., Trial
29                                       Attorney, Office of Immigration
30                                       Litigation, United States
31                                       Department of Justice, Washington,
32                                       D.C.
1         UPON DUE CONSIDERATION of this petition for review of a

2    Board of Immigration Appeals (“BIA”) decision, it is hereby

3    ORDERED, ADJUDGED, AND DECREED that the petition for review is

4    DENIED.

5         Petitioner Song Ye, a native and citizen of the People’s

6    Republic of China, seeks review of a February 24, 2015, decision

7    of the BIA affirming a January 7, 2013, decision of an

8    Immigration Judge (“IJ”) denying Ye’s application for asylum,

9    withholding of removal, and relief under the Convention Against

10   Torture (“CAT”).    In re Song Ye, No. A200 931 588 (B.I.A. Feb.

11   24, 2015), aff’g No. A200 931 588 (Immig. Ct. N.Y. City Jan.

12   7, 2013).      We assume the parties’ familiarity with the

13   underlying facts and procedural history in this case.

14        Under the circumstances of this case, we review both the

15   IJ’s and the BIA’s opinions “for the sake of completeness.”

16   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d 524, 528 (2d Cir.

17   2006).      The   applicable    standards     of   review    are   well

18   established.      8 U.S.C.     § 1252(b)(4)(B);    Xiu    Xia   Lin   v.

19   Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).        The agency may,

20   “[c]onsidering the totality of the circumstances, . . . base

21   a   credibility   determination    on   the   demeanor,     candor,   or

22   responsiveness of the applicant,” and inconsistencies in the


                                       2
1    record    evidence     “without      regard     to     whether”    those

2    inconsistencies go “to the heart of the applicant’s claim.”

3    8 U.S.C. § 1158(b)(1)(B)(iii); accord Xiu Xia Lin, 534 F.3d at

4    163-64.      Substantial       evidence     supports     the    agency’s

5    determination that Ye was not credible as to his claim that he

6    suffered and fears persecution in China on account of his

7    Christian faith.

8          The IJ reasonably relied on Ye’s demeanor, noting that he

9    was   hesitant   and   vague   while   testifying.        See   8 U.S.C.

10   § 1158(b)(1)(B)(iii); see also Majidi v. Gonzales, 430 F.3d 77,

11   81 n.1 (2d Cir. 2005).    That finding is supported by the record.

12         The IJ’s demeanor finding and the overall credibility

13   determination    are     bolstered     by     record   inconsistencies

14   regarding when Ye was arrested, how severely he was injured in

15   detention, why he failed to seek medical care after his release

16   from detention, and with whom he attends bible study in the

17   United States.     See Li Hua Lin v. U.S. Dep’t of Justice, 453

18 F.3d 99, 109 (2d Cir. 2006); see also Xiu Xia Lin, 534 F.3d at

19   165-67 & n.3.    Moreover, the agency reasonably questioned Ye’s

20   credibility as to his religious practice because he claimed to

21   have proselytized to Chinese villagers about the gospels, but

22   he could not explain the gospels at his hearing.           See Rizal v.


                                        3
1    Gonzales, 442 F.3d 84, 90 (2d Cir. 2006) (recognizing that there

2    may be “instances in which the nature of an individual

3    applicant’s account would render his lack of a certain degree

4    of doctrinal knowledge suspect and could therefore provide

5    substantial evidence in support of an adverse credibility

6    finding”).

7        Moreover, the agency reasonably relied further on Ye's

8    failure   to    submit   corroborating       evidence    sufficient   to

9    rehabilitate his testimony.         See Biao Yang v. Gonzales, 496

10 F.3d 268, 273 (2d Cir. 2007).        The agency reasonably declined

11   to credit evidence that was inconsistent with Ye’s testimony,

12   as well as unsworn letters from Ye’s mother and friend in China.

13   See Y.C. v. Holder, 741 F.3d 324, 334 (2d Cir. 2013).

14       Accordingly,         the      agency’s     adverse      credibility

15   determination is supported by substantial evidence.           8 U.S.C.

16   § 1158(b)(1)(B)(iii).          That determination is dispositive of

17   Ye’s claims for asylum, withholding of removal, and CAT relief

18   because all three claims are based on the same factual

19   predicate.     See Paul v. Gonzales, 444 F.3d 148, 156-57 (2d Cir.

20   2006).    As a consequence, we do not consider the agency’s

21   alternative bases for denying relief.          See INS v. Bagamasbad,

22   429 U.S. 24, 25 (1976) (“As a general rule courts and agencies


                                          4
1    are not required to make findings on issues the decision of which

2    is unnecessary to the results they reach.”).

3        For the foregoing reasons, the petition for review is

4    DENIED.    As we have completed our review, any stay of removal

5    that the Court previously granted in this petition is VACATED,

6    and any pending motion for a stay of removal in this petition

7    is DENIED as moot.    Any pending request for oral argument in

8    this petition is DENIED in accordance with Federal Rule of

9    Appellate Procedure 34(a)(2), and Second Circuit Local Rule

10   34.1(b).

11                                 FOR THE COURT:
12                                 Catherine O=Hagan Wolfe, Clerk




                                    5